UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

TRUSTEES OF THE REFRIGER.ATION,
AIR CONDITIONING & SERVICE
DIVISION (UA-NJ) PENSION FUND, et al.,

Plaintiffs,

v. Civil Action No. 18-1061 (MAS) (TJB)
MAP REFRIGERATION, INC., ORDER

Defendant.

 

 

This matter comes before the Court upon Plaintiff Trustees of the Refrigeration, Air
Conditioning and Serviee Division (UA-NJ) Pension Fund, Welfare Fund, Annuity Fund, and
Education Fund’s (“Plaintiffs”) Motion for Default Judgment (“Motion”) against Map
Refrigeration, Inc. (“Defendant”). (ECF No. 6.) Defendant has been properly served but has not
appeared in this action. (ECF No. 4.)

Plaintiffs’ Motion states that “[a]t the time the Complajnt was filed, [Defendant] had a
bond in the amount of $21,000.00 but, pursuant to the Agreement, [Defendant] was required to
increase [its] bond to $44,000.00.” (Aff. in Supp. of Mot. 1[ 6, ECF No. 6.) The correspondence
attached to the Motion advising Defendant of the increase in bond is dated July 20, 2017. (Ex. E,
ECF No. 6.) The Motion, however, contains an Employer Trade Agreement (“Short Forrn
Agreement”) that provides a start date of August l, 2010 and an end date of July 31, 2015. (Ex. C,
ECF No. 6.) While the Motion contains excerpts of two additional agreements (Exs. A & B, ECF
No. 6), the excerpts do not reflect the effective dates of the agreements and Plaintiffs did not
reference a provision that extended the end date of the Short Form Agreement to cover the

delinquency period at issue in this matter. Nor does the Short Forrn Agreement contain a renewal

provision. Additionaily, Plaintiffs state that no legal brief is necessary. (ECF No. 6.) I-Iere, based
on the deficiencies in the record and the lack of a legal brief, the Court finds that Plaintiffs have
not demonstrated entitlement to relief. Based on the foregoing, and other good cause shown,
IT IS on this \lllday of December, 2018, ORDERED that:
l. Plaintiffs’ Motion for Ently of Default Judgment is denied without prejudice.
2. Plaintiffs may flle a renewed motion by January ll, 2019 With appropriate
supporting documentation, including the supporting agreements in their entirety,

and a supporting brief.

MICHAEL A. Sll-r,-CI{PP

UNITED STATES DlSTR]CT JUDGE

